Case 3:16-cv-00769-HTW-LRA Document 125 Filed 10/09/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION |

 

Vs. CIVIL NO. 3:16-CV-00769 HTW-LRA
DANNY’S RESTAURANT, LLC, et al., DEFENDANTS

AFFIDAVIT OF DANIEL DAXON OWENS IN SUPPORT OF RULE 11
MOTION TO DISMISS
I, Daniel Daxon Owens, also known as Dax, hereby states:
1. Iam over 2] years old, of sound mind and body, and fully able to make this
statement.
2. On or about January 18, 2018, I was required to attend a deposition located
at the Federal Building in Jackson, Hinds County, Mississippi. Upon arrival
I spoke with two ladies who identified themselves as attorneys for the
_EEOC. I told them I did not want to give them a deposition, and they told
me that if I tried to leave they would have me arrested on the spot. They
told me that my dad, Danny M. Owens, was putting the blame for this case

D0-

on me, and that I should give a statement to help myself and keep from da 4
going to jail. They told me that if I would just sign an affidavit Ete)

Page 1 of 2
Case 3:16-cv-00769-HTW-LRA Document 125 Filed 10/09/18 Page 2 of 2

0
ese about the EEOC charges, that I would not have to be deposed or
testify at trial, and that I would not go to jail.
3. I signed the affidavit they prepared for me for these reasons, even though I
do not remember telling my dad about this case at all while he was in jail.
4. Affiant further sayeth not..

J, Daniel Daxon Owens, hereby certify under the penalties of perjury that the

above is true and correct to the best of my knowledge and belief, this

° Hy ye of September, 2018.
/S/ == ;

C7
DANIEL DAXON OWENS

NOTARY

Sworn and subscribed to before me this AOth day of September, 2018.

SAL

a NOTARY
My commission expires: 4 -/ o “QA

asstlllia,,

sen JOHNS yee

ID No. 123703
Commission Expires
Apr 16, 2022

~
FW 3
Y OF miss
*%, SND NOS was we

trp’

Yy
>
-
- NOTARY PUBLIC
3
*
°
%

*
QA
’ ‘
i
Srrypsys®

Page 2 of 2
